Dear Representative Thomas:
This is in answer to your recent opinion request reading as follows:
         "As provided by the Missouri statutes, how is the membership of the state senatorial district party committee for the 17th senatorial district to be selected?"
Senatorial District No. 17 includes the entire county of Clay and the entire county of Clinton. Section 115.615, RSMo Supp. 1977, provides that the chairman and vice chairman of the county committee are members of the party senatorial committee of the district of which their county is a part. Therefore, the chairman and vice chairman of the Clay County Committee and the chairman and the vice chairman of the Clinton County Committee are members of the 17th Senatorial District Committee.
Section 115.619, RSMo Supp. 1977, provides that in all counties of this state having more than one entire legislative district the chairman and vice chairman of each legislative district wholly within such county shall be members of the senatorial district of which such county is a part. In view of the fact that legislative district Nos. 19, 20 and 21 are wholly included within Clay County, the chairman and vice chairman of such legislative districts are members of the 17th Senatorial District Committee.
Therefore, the membership of the 17th Senatorial Committee consists of the chairman and vice chairman of Clay County, the chairman and vice chairman of Clinton County, and the chairman and vice chairman of legislative district Nos. 19, 20 and 21.
Very truly yours,
                                  JOHN ASHCROFT Attorney General